     Case 2:20-cv-02277-JVS-AGR Document 12 Filed 12/01/20 Page 1 of 1 Page ID #:252



1
2
3
4
5
6
7
8                               UNITED STATES DISTRICT COURT
9                              CENTRAL DISTRICT OF CALIFORNIA
10
11    BERNARD BURTON,                         )     NO. CV 20-2277-JVS (AGR)
                                              )
12                         Petitioner,        )
                                              )     JUDGMENT
13        v.                                  )
                                              )
14    CRAIG KOENIG, Warden,                   )
                                              )
15                         Respondent.        )
                                              )
16
17             Pursuant to the Order of Dismissal Without Prejudice,
18             IT IS ADJUDGED that the Petitioner’s motion to withdraw the Petition for Writ
19    of Habeas Corpus is GRANTED and the Petition For Writ of Habeas Corpus is
20    DISMISSED WITHOUT PREJUDICE as duplicative. Nothing in this Judgment
21    affects the disposition of Burton v. Koenig, CV 20-10530 JVS (AGR), which shall
22    proceed as ordered by the Ninth Circuit.
23
24    DATED: December 1, 2020                 __________________________________
                                                        JAMES V. SELNA
25                                                   United States District Judge
26
27
28
